Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
' PER CURIAM:
Mitchell Smalls appeals the district court’s order granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and reducing his sentence from life imprisonment to 405 months. We have reviewed the record and find no reversible . error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smalls, No. 2:96-cr-00131-RBS-2 (E.D.Va. Apr. 18, 2008); see United States v. Dunphy, 551 F.3d 247, 251 (4th Cir. *6032009) (holding that § 3582 proceedings “do not constitute a full resentencing of the defendant”) (internal quotation marks and citation omitted). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED